Electronically Filed
                                                    Supreme Court
                                                    SCPW-13-0000082
                                                    06-MAR-2013
                                                    08:46 AM




                         SCPW-13-0000082

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     FRANCIS P. GRANDINETTI II, aka FRANCIS GRANDINETTI III,
     aka FRANCIS ANTHONY GRANDINETTI, with numerous “private
      ID” names and aliases, a Hawai#i and New York federal
                   citizen, U.S.A., Petitioner,

                               vs.

         BOBBY ROSS GROUP, INC. (BRG), RICH INTERNATIONAL
   AIRWAYS, and SEVERAL TEXAS AGENTS FOR NEWTON COUNTY, ET AL.,
FORMER SHERIFF BOBBY ROSS, GOVERNOR GEORGE W. BUSH (R), TEXAS and
      BROKERAGE FIRM DOMINION MANAGEMENT, OKLAHOMA AGENTS,
                        Class-Respondents.

                               and

              FRANCIS ANTHONY GRANDINETTI II (aka),
        Consent Decree Class-Participants, and INMATES,
          STATE OF HAWAI#I (Real Parties in Interest),
                       Class-Petitioners,

                               vs.

         GOVERNOR NEIL ABERCROMBIE (D), GOVERNOR LINDA C.
     LINGLE (R), GOVERNOR BENJAMIN J. CAYETANO (D), GOVERNOR
    JOHN D. WAIHEE III (D), GOVERNOR GEORGE R. ARIYOSHI (D),
      GOVERNOR JOHN A. BURNS (D), Chief Executives, State,
                        Class-Respondents.


                       ORIGINAL PROCEEDING
                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner Francis Grandinetti submitted two documents,

which were filed on February 8, 2013:    (1) “Supervisory Habeas

Corpus and Writ of Mandamus Petition: Texas Arrest”; and

(2) “Intervening Injunction Application and Petition”.    Upon

consideration of the documents, which we review as petitions for

a writ of habeas corpus and/or a writ of mandamus, it appears

that petitioner presents no special reason for invoking the

supreme court’s original jurisdiction, see Oili v. Chang, 57 Haw.

411, 412, 557 P.2d 787, 788 (1976) (the supreme court “will not

exercise its original jurisdiction in habeas corpus proceedings

when relief is available in a lower court and no special reason

exists for invoking its jurisdiction”), and fails to demonstrate

a clear and indisputable right to any relief, see Kema v. Gaddis,

91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus

is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief

and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action).    Therefore,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petitions without payment of the filing

fee.
          IT IS HEREBY FURTHER ORDERED that the petitions are

denied.

          DATED:   Honolulu, Hawai#i, March 6, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack